Title: To Thomas Jefferson from Francis Eppes, 31 October 1822
From: Eppes, Francis
To: Jefferson, Thomas


My Dr GrandFather
Millbrook
Octbr 31. 22.
I have been waiting several weeks to hear of your  leaving monticello for Bedford intending to meet you there, but as the trip seems protracted and I know not the reason, or how long it may continue, I have determined to write, not to redeem my credit as a regular correspondent (for that I fear is past redemption) but to assure you of my constant and lively affection. I would have written sooner but the interruptions to which I have been almost continually exposed straitened my time exceedingly and caused me to hope, that in consideration of this circumstance, and that of my writing occasionally to my cousins, you would be disposed to indulgence.—To the plan which you advised me to pursue, there is an obstacle of which I myself am just apprised. on coming to an explanation with my Father I find that he does not intend (and indeed he says it is out of his power) to afford me any pecuniary aid in settling my plantation. I shall therefore be compelled to go in debt for Horses, farming utensils, corn, meat, and every necessary expence immediately. these at a moderate calculation will take 12, perhaps $1400; and as the expence of House keeping will add only a hundred more, or at least something trifling in comparison to this will it not be better as my interest must be promoted by personal attention, to incur that likewise. with good security which I can give, the money may perhaps be obtained in Richmond on condition of its being returned in two years, one half the principal with interest the first, the remainder the next.—Besides this, there is one other shift. my Father proposes that I shall join hands & work a plantation of his in Cumberland sharing the profits in proportion to the force of each. this would free me it is true from present expence, but reckoning on good prices, will yield only $800 which will not come to hand till april twelvemonth, besides the loss of labour in clearing anothers land while my own is lying idle, or yielding little profit. These are the circumstances to which I am reduced; & the different considerations which attend on either step appearing equally advantageous have brought me nearly to a stand. In this dilemma I apply to your better judgement & experience, & am determined to be guided by your advice. My Father had a severe attack on his journey, but in consequence of not being bled as the Physicians say, recovered speedily. he returned in much better health then when he left us and with his memory considerably improved. He is at present in Amelia, but expected back tomorrow. I obtained from Col. Burton the addresses of several gentlemen who make the Carolina wine. He was much opposed to giving the information being willing & indeed anxious to procure it for you, but upon my insisting told me that Thomas Cox & co. Commission Merchants Plymouth, would be more likely to please than any others. The makers of the wine are persons in easy circumstances, who do not care to oblige, generally keeping the best for themselves. it was from Cox that your last & (I believe) my Fathers which you admired, were obtained. In case however, that you might still prefer the wine makers themselves, he informed me that Ebinezer Pettigrew P.O. Edenton, & George E. Spruel P.O. Plymouth make the best. the former will not always sell being very wealthy, the latter is not in as good circumstances, and owns the famous vine covering an acre of ground. Col. B. informed us that the vine does not grow from the slip, which accounts for the failure of yours.—If you can conveniently, I wish you would answer this as soon as it comes to hand. I am compelled to go down to Richmond on the 17th of novr at fartherest, which will leave me two mails, the 14th & 16th.My time since I saw you, which I know you care most about, has been as well employed as circumstances would allow. I am just making up my mind to attack my Lord Cokes master peice, the Chapter on Warranty which from all accounts will be a good winters campaign.My warmest love to yourself, Aunt Randolph, & family affectionately yoursFrans Eppes.